Citation Nr: 1117507	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a special monthly pension (SMP) based on either the need for aid and attendance or on being housebound.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted additional pertinent medical evidence to the Board within 90 days of certification of his appeal to the Board.  The Veteran did not waive RO review of this evidence, and this evidence should be reviewed by the RO and a supplemental statement of the case issued prior to Board review of the Veteran's claim.  

On his November 2008 the Veteran reported that he had spent a period of time at the VA nursing home in Fort Thomas, Kentucky, and requested that the treatment records be obtained.  A review of the records does not reveal that the records from the VA nursing home in Fort Thomas, Kentucky have been requested or obtained.  These records should be obtained.  38 C.F.R. § 3.159(c)(2).

Although the Veteran was provided a VA medical examination in May 2008, the Veteran indicated on his May 2009 substantive appeal that his condition has worsened and he requested a new VA medical examination.  The Veteran should be provided a new VA medical examination to determine his current condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's treatment records from the VA nursing home in Fort Thomas, Kentucky, dated from September 2008 through January 2009.

2.  Request copies of the Veteran's VA treatment records at the Cincinnati VA Medical Center dated from October 2009 to present.

3.  When the above actions have been completed, afford the Veteran for a VA aid and attendance and housebound examination.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the requested examination.  

The examiner should determine whether the Veteran's corrected visual acuity is 5/200 or less in both eyes, and whether the concentric contraction of his visual fields is 5 degrees or less.

The examiner should also discuss whether the Veteran is under an incapacity, physical or mental, that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The examination should also mention whether the following factors are present:  inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

4.  Thereafter, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period for response and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


